The petition by the defendant city of New Haven for certification for appeal from the Appellate Court, 41 Conn. App. 347 (AC 14703), is granted, limited to the following issue:
*902The Supreme Court docket number is SC 15483.
Patricia A. Cofrancesco, deputy corporation counsel, in support of the petition.
Karen E. Souza, in opposition.
Decided July 8, 1996
“Did the Appellate Court improperly find that under a plain error standard of review the trial court wrongfully granted a directed verdict in favor of the defendants?”